DETAILED ACTION
This action is responsive to the amendments filed 7/26/2022.
Claims 1-20 are pending. Claims 1, 2 and 12 are currently amended.
All prior rejection under 35 U.S.C. § 103 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, et al., U.S. PGPUB No. 2007/0083607 (“Thompson”), in view of Dheap, et al., U.S. PGPUB No. 2007/0226246 (“Dheap”).
Thompson teaches a system and method for connecting devices through services. With regard to Claim 1, Thompson teaches an ontology management method, implemented by a machine-to- machine (M2M) platform, wherein the ontology management method comprises:
receiving an ontology mapping request from a first application entity, wherein the ontology mapping request carries a first ontology identifier, a second ontology identifier, and mapping method description information ([0071] describes that a user generates a mapping request by submitting service requests in two ontologies, which thereby identify the ontologies; [0013] describes that service requests describe the service being requested); 
determining a first ontology and a second ontology based on the first ontology identifier and the second ontology identifier ([0071] describes that the software determines the ontologies requiring maps from the service requests); 
determining a mapping manner based on the mapping method description information ([0073] describes that service request mappings are generated in order to request services in intermediate ontologies that map to the ontology of the user terminal);
creating a first mapping between the first ontology and the second ontology according to the mapping manner, wherein the first mapping comprises a first indication of the first ontology and a second indication of the second ontology ([0074] describes that mapping sets of the request ontologies are checked for a direct map between the ontologies, or a common intermediate ontology. If no such mapping exists, one can be generated. [0075] describes that the mappings include maps identified using the ontology identifiers of PC_Display and video-conference described at [0071]);
storing the first mapping in an ontology mapping resource ([0074] describes that a newly generated composite map is stored in the map store); and
returning an identifier of the ontology mapping resource to the first application entity ([0074] describes that the process iterates through the mapping resource store to identify if a sufficient mapping resource has been generated and stored).
Thompson, in view of Dheap teaches that the first mapping comprises a first indication of the first ontology, a first term describing a first resource in the first ontology, a mapping relationship description manner indicating at least one relationship, a second indication of the second ontology, and a second term describing a second resource in the second ontology, wherein the at least one relationship comprises an equivalent relationship indicating that concepts of the first ontology and the second ontology are consistent, and wherein the first term and the second term are different.
Thompson teaches mappings comprising indications of the first and second ontologies, as described above. Dheap teaches at [0020] that when a mapping between ontologies does not exist, a system generates a new mapping using an ontology mapping algorithm. [0021] describes that relationships are indicated between elements by matching each relevant element in the first ontology to the most similar element in the second ontology. [0033] describes that terms can be mapped to one another as describing the same thing but which are different terms in each ontology, such as mapping “investor” to “ customer.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Thompson with Dheap. Dheap simplifies mapping between ontologies by creating direct maps when maps do not already exist in storage. Therefore, one of skill in the art would be motivated to combine Dheap with Thompson, in order to improve the system of Thompson by simplifying the process of ontology mapping. 
Claim 12 recites the M2M platform which carries out the method of Claim 1, and the claim is similarly rejected.
With regard to Claim 2, Thompson teaches receiving a semantic conversion request from a second application entity, wherein the semantic conversion request carries an identifier of the first resource and the identifier of the ontology mapping resource, and wherein the first resource references the first ontology; locating the ontology mapping resource based on the identifier of the ontology mapping resource; obtaining the first mapping from the ontology mapping resource; obtaining the first resource based on the identifier of the first resource; determining, based on the first mapping, an equivalent semantic descriptor of the first resource that is based on the second ontology; and returning the equivalent semantic descriptor to the second application entity. [0074] describes that once a sufficient mapping resource exists for mapping between the ontologies, the service requests are translated into both of the ontologies as well as any intermediate ontologies, and the service requests are then used to instigate a suitable search for a service in all of the various ontologies.
Claim 13 recites the M2M platform which carries out the method of Claim 2, and the claim is similarly rejected.
With regard to Claim 3, Thompson teaches receiving a query request from a second application entity, wherein the query request carries the identifier of the ontology mapping resource and a first query statement that is based on the first ontology; locating the ontology mapping resource based on the identifier of the ontology mapping resource; obtaining the first mapping from the ontology mapping resource; querying based on the a second mapping between the first ontology, the second ontology, and the first query statement, the first resource of the first ontology and the second resource of the second ontology  to obtain a query result; and returning the query result to the second application entity. [0074] describes that once a sufficient mapping resource exists for mapping between the ontologies, the service requests are translated into both of the ontologies as well as any intermediate ontologies, and the service requests are then used to instigate a suitable search for a service in all of the various ontologies.
Claim 14 recites the M2M platform which carries out the method of Claim 3, and the claim is similarly rejected.
With regard to Claim 4, Thompson teaches wherein querying, based on the second mapping, the first resource referencing the first ontology and the second resource referencing the second ontology to obtain the query result comprises: determining, based on the first mapping, a second query statement equivalent to the first query statement and based on the second ontology; querying, based on the first query statement, the first resource referencing the first ontology to obtain a first query result; and querying, based on the second query statement, the second resource referencing the second ontology to obtain a second query result, wherein the query result comprises the first query result and the second query result. [0074] describes that once a sufficient mapping resource exists for mapping between the ontologies, the service requests are translated into both of the ontologies as well as any intermediate ontologies, and the service requests are then used to instigate a suitable search for a service in all of the various ontologies.
Claim 15 recites the M2M platform which carries out the method of Claim 4, and the claim is similarly rejected.
With regard to Claim 5, Thompson teaches determining, based on the first mapping, an equivalent semantic descriptor of the second resource referencing the second ontology and based on the first ontology; querying, based on the first query statement, the first resource referencing the first ontology to obtain a first query result; and querying, based on the first query statement and the equivalent semantic descriptor, the second resource referencing the second ontology to obtain a second query result, wherein the query result comprises the first query result and the second query result. [0074] describes that once a sufficient mapping resource exists for mapping between the ontologies, the service requests are translated into both of the ontologies as well as any intermediate ontologies, and the service requests are then used to instigate a suitable search for a service in all of the various ontologies.
Claim 16 recites the M2M platform which carries out the method of Claim 5, and the claim is similarly rejected.
With regard to Claim 6, Thompson teaches receiving a control command request from a second application entity, wherein the control command request carries an identifier of a first target device and a first control command that is based on the first ontology, wherein the first target device references the second ontology; determining, based on the first mapping, a second control command that is equivalent to the first control command and that is based on the second ontology; and sending the second control command to the first target device. [0074] describes search requests are made in each of a first and second and any intermediate ontologies. [0075] describes that service requests identify an operational ontology which the device uses to communicate data; the requests then cause the server to identify an ontology and mappings to translate control commands to the device in order to communicate.
Claim 17 recites the M2M platform which carries out the method of Claim 6, and the claim is similarly rejected.
With regard to Claim 7, Thompson teaches wherein the control command request further carries the identifier of the ontology mapping resource, and wherein before determining, based on the first mapping, the second control command that is equivalent to the first control command and that is based on the second ontology, the ontology management method further comprises: locating the ontology mapping resource based on the identifier of the ontology mapping resource; and obtaining the first mapping between the first ontology and the second ontology from the ontology mapping resource. [0074] describes that once a sufficient mapping resource exists for mapping between the ontologies, the service requests are translated into both of the ontologies as well as any intermediate ontologies, and the service requests are then used to instigate a suitable search for a service in all of the various ontologies.
Claim 18 recites the M2M platform which carries out the method of Claim 7, and the claim is similarly rejected.
With regard to Claim 8, Thompson teaches wherein the control command request further carries an identifier of a second target device, wherein the second target device references the first ontology, and wherein after receiving the control command request from the second application entity, the ontology management method further comprises sending the first control command to the second target device. [0076] describes that after translation from one operational ontology to another, a service is invoked to carry out the video conference call among the intended devices.
Claim 19 recites the M2M platform which carries out the method of Claim 8, and the claim is similarly rejected.
With regard to Claim 9, Thompson teaches wherein determining the mapping manner based on the mapping method description information comprises determining a mapping algorithm policy based on a mapping policy parameter in the mapping method description information, wherein the mapping algorithm policy comprises any one of a single mapping algorithm policy, a multi-mapping algorithm policy, or an algorithm traversal policy, wherein the single mapping algorithm policy determines a single mapping algorithm as an algorithm of the first mapping, wherein the multi-mapping algorithm policy determines at least two mapping algorithms, wherein the at least two mapping algorithms are of the first mapping, and wherein the algorithm traversal policy determines that the first mapping is created by traversing all mapping algorithms. [0072] describes that sets of maps are selected from among stored maps, where [0074] describes that the selected maps determine how mapping is carried out. A single mapping is carried out where an intermediate or direct map already exists, such that the map is applied directly to translating requests.
Claim 20 recites the M2M platform which carries out the method of Claim 9, and the claim is similarly rejected.
With regard to Claim 10, Thompson teaches determining the algorithm of the first mapping based on the determined mapping algorithm policy and at least two preset mapping algorithms, wherein the at least two preset mapping algorithms comprise at least two of a linguistic feature extraction algorithm, a structural feature extraction algorithm, an external resource obtaining algorithm, and a logical reasoning algorithm. [0074] describes that if a feature is detected that a mapping exists between ontologies, the existing mapping can be applied. Alternatively, additional external mappings can be generated in order to carry out the mapping function.
With regard to Claim 11, Thompson teaches determining based on a mapping evaluation parameter in the mapping method description information, a mapping result evaluation manner, wherein the mapping result evaluation manner comprises an interactive evaluation mode or an automatic threshold mode, wherein the interactive evaluation mode determines that a mapping result is evaluated through interaction between the M2M platform and the first application entity, and wherein the automatic threshold mode determines that the M2M platform evaluates the mapping result based on a preset threshold. [0074] describes that the mapping is carried out by passing the ontology information to a module which determines mappings and queries servers for required services.



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. As explained in the above rejection, the Dheap reference contains additional details regarding mapping between ontologies that teach or suggest the subject matter added by amendment. As the remarks offer only a conclusory statement that Dheap does not cure the deficiencies of Thompson in teaching or suggesting the elements of the claim, Applicant is respectfully directed to the above rejection for an explanation of how Thompson, in view of Dheap, teaches or suggests the elements of the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

11/2/2022